UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-22963 BIG DOG HOLDINGS, INC. (Exact name of registrant as specified in its charter) DELAWARE 52-1868665 (State or jurisdiction of incorporation or organization) (IRS employer identification no.) 121 GRAY AVENUE SANTA BARBARA, CALIFORNIA 93101 (Address of principal executive offices) (zip code) (805) 963-8727 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): o Large accelerated filer o Accelerated Filer x Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of the registrant’s common stock, par value $.01 per share, at March 31, 2007 was 9,362,266 shares. BIG DOG HOLDINGS, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q PAGE NO. PART 1. FINANCIAL INFORMATION (Unaudited) 3 ITEM 1: FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS March 31, 2007 (Unaudited) and December 31, 2006 3 CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended March 31, 2007 and 2006 4 CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March 31, 2007 and 2006 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4: CONTROLS AND PROCEDURES 19 PART II: OTHER INFORMATION 19 ITEM 1: LEGAL PROCEEDINGS 19 ITEM 1A: RISK FACTORS 19 ITEM 2: UNREGISTERED SALES OF EQUITY, SECURITIES AND USE OF PROCEEDS 19 ITEM 3: DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4: SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 19 ITEM 5: OTHER INFORMATION 19 ITEM 6: EXHIBITS 20 SIGNATURES 21 2 Index PART 1. FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS BIG DOG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2007 December 31, 2006 ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ 789,000 $ 3,587,000 Receivables 2,187,000 2,511,000 Inventories 74,017,000 58,608,000 Prepaid expenses and other current assets 1,817,000 1,170,000 Deferred income taxes 6,363,000 2,741,000 Total current assets 85,173,000 68,617,000 PROPERTY AND EQUIPMENT, net 25,927,000 24,174,000 INTANGIBLE ASSETS, net 4,016,000 4,125,000 GOODWILL 3,131,000 3,131,000 DEFERRED INCOME TAXES 1,741,000 2,221,000 OTHER ASSETS 462,000 393,000 TOTAL $ 120,450,000 $ 102,661,000 LIABILITIES AND STOCKHOLDERS' EQUITY Short-term borrowings $ 38,774,000 $ 25,722,000 Current portion of long-term debt 2,352,000 1,769,000 Accounts payable 18,004,000 8,690,000 Income taxes payable - 1,511,000 Sales tax payable 1,188,000 1,880,000 Accrued expenses and other current liabilities 4,570,000 6,455,000 Total current liabilities 64,888,000 46,027,000 NOTES PAYABLE 2,622,000 2,829,000 CAPITAL LEASE OBLIGATIONS 2,243,000 26,000 DEFERRED RENT AND LEASE INCENTIVES 4,850,000 4,508,000 DEFERRED GAIN ON SALE-LEASEBACK 129,000 143,000 Total liabilities 74,732,000 53,533,000 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, $0.01 par value, 3,000,000 shares authorized, none issued and outstanding - - Common stock, $0.01 par value, 30,000,000 shares authorized, 11,072,864 and 10,973,264 issued at March 31, 2007 and December 31, 2006, respectively 111,000 109,000 Additional paid-in capital 28,346,000 27,622,000 Retained earnings 26,707,000 30,843,000 Treasury stock, 1,710,598 shares at March 31, 2007 and December 31, 2006 (9,446,000 ) (9,446,000 ) Total stockholders' equity 45,718,000 49,128,000 TOTAL $ 120,450,000 $ 102,661,000 See notes to the consolidated financial statements. 3 Index BIG DOG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended March 31, 2007 2006 NET SALES $ 44,224,000 $ 38,671,000 COST OF GOODS SOLD 20,924,000 18,574,000 GROSS PROFIT 23,300,000 20,097,000 OPERATING EXPENSES: Selling, marketing and distribution 26,849,000 22,639,000 General and administrative 2,361,000 2,247,000 Total operating expenses 29,210,000 24,886,000 LOSS FROM OPERATIONS (5,910,000 ) (4,789,000 ) INTEREST INCOME 3,000 2,000 INTEREST EXPENSE (706,000 ) (269,000 ) LOSS BEFORE BENEFIT FROM INCOME TAXES (6,613,000 ) (5,056,000 ) BENEFIT FROM INCOME TAXES (2,478,000 ) (1,896,000 ) NET LOSS $ (4,135,000 ) $ (3,160,000 ) NET LOSS PER SHARE: BASIC AND DILUTED $ (0.44 ) $ (0.35 ) WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC AND DILUTED 9,336,000 9,092,000 See notes to the consolidated financial statements. 4 Index BIG DOG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three months ended March 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (4,135,000 ) $ (3,160,000 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 1,815,000 1,321,000 Stock option compensation 46,000 75,000 Excess tax benefits from share-based payment arrangements (151,000 ) (198,000 ) Amortization of deferred financing fees 2,000 4,000 Loss on disposition of property and equipment 107,000 - Deferred income taxes (2,990,000 ) (2,272,000 ) Changes in operating assets and liabilities, net of effect of acquisition: Receivables 324,000 (168,000 ) Inventories, net (15,409,000 ) (10,662,000 ) Prepaid expenses and other assets (699,000 ) (1,107,000 ) Accounts payable 10,225,000 7,743,000 Income taxes payable (1,512,000 ) (1,367,000 ) Accrued expenses and other current liabilities (2,577,000 ) (1,687,000 ) Deferred rent and lease incentives 342,000 64,000 Deferred gain on sale-leaseback (13,000 ) (13,000 ) Net cash used in operating activities (14,625,000 ) (11,427,000 ) CASH FLOWS USED IN INVESTING ACTIVITIES: Capital expenditures (3,810,000 ) (1,989,000 ) Proceeds from the sale of property and equipment 244,000 - Acquisition of Steve’s Shoes, net of cash acquired - (4,501,000 ) Net cash used in investing activities (3,566,000 ) (6,490,000 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net borrowings under line of credit agreement 13,051,000 14,621,000 Net funds received under sale-leaseback transaction 2,042,000 - Repayment of notes payable (208,000 ) (94,000 ) Tax benefit from stock-based compensation 151,000 198,000 Exercise of stock options 528,000 441,000 Repayment of capital lease obligations (171,000 ) (39,000 ) Net cash provided by financing activities 15,393,000 15,127,000 NET DECREASE IN CASH (2,798,000 ) (2,790,000 ) CASH, BEGINNING OF PERIOD 3,587,000 3,530,000 CASH, END OF PERIOD $ 789,000 $ 740,000 See notes to the consolidated financial statements. 5 Index BIG DOG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three months ended March 31, 2007 2006 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for: Interest $ 554,000 $ 278,000 Income taxes $ 2,176,000 $ 1,941,000 SUPPLEMENTAL INFORMATION ON NON-CASH INVESTING AND FINANCING ACTIVITIES: Acquisition of equipment through capital lease $ 931,000 $ - ACQUISITION OF STEVE’S SHOES, INC.: Inventory $ 2,069,000 Properties 2,432,000 Net cash effect due to acquisition of net assets of Steve’s Shoes, Inc. $ 4,501,000 See notes to the consolidated financial statements. 6 Index BIG DOG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. The interim consolidated financial statements for the three months ended March 31, 2006 contain the results of operations since January 31, 2006, of the Company’s acquisition of primarily all the assets of Steve’s Shoes, Inc. For a complete description of the acquisition see Note 2 below. In the opinion of management, all adjustments, consisting only of normal recurring entries necessary for a fair presentation have been included. Operating results for the three month period ended March 31, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. For further information, refer to the consolidated financial statements and footnotes thereto for Big Dog Holdings, Inc. and subsidiaries (collectively, the “Company”) included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. On January 1, 2007 the Company adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48,
